     Case 2:18-cr-00034 Document 191 Filed 04/25/19 Page 1 of 3 PageID #: 2318



               IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON


UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:18-cr-00034

PHYLLIS DOTY



                    RESPONSE OF THE UNITED STATES TO
        DEFENDANT’S SECOND MOTION TO EXTEND TIME TO SELF-REPORT

        Comes now the United States of America, by Erik S. Goes,

Assistant United States Attorney for the Southern District of West

Virginia, in response to defendant’s second motion to extend time

to self-report.        Doc. 190.    The United States opposes defendant’s

motion further postponing defendant’s report date.

        In support of this opposition to defendant’s motion, the

undersigned        representative   of    the   United   States   has   learned

through      the    U.S.   Probation     Department   (specifically     Matthew

Lambert on April 25, 2019) that defendant Phyllis Doty has in fact

received her designation and report date.

        Specifically, the undersigned has been advised that defendant

Phyllis Doty is to report to an FCI facility in Lexington, Kentucky

by May 1, 2019.        The undersigned has also been advised that the

U.S. Probation Department will advise counsel for defendant of

this recent development on April 25, 2019, the same date the
  Case 2:18-cr-00034 Document 191 Filed 04/25/19 Page 2 of 3 PageID #: 2319



undersigned learned of this information.

     As   such,    further   postponement     of   the    commencement        of

defendant Phyllis Doty’s sentence is unnecessary and not otherwise

in the interests of justice.

                                   Respectfully submitted,


                                   MICHAEL B. STUART
                                   United States Attorney

                             By:
                                   s/Erik S. Goes
                                   ERIK S. GOES
                                   Assistant United States Attorney
                                   WV State Bar No. 6893
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, West Virginia 25301
                                   Telephone: 304-345-2200
                                   Fax:304-347-5104
                                   E-mail: erik.goes@usdoj.gov
  Case 2:18-cr-00034 Document 191 Filed 04/25/19 Page 3 of 3 PageID #: 2320



                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing "Response of the

United States to Defendant’s Second Motion to Extend Time to Self-

Report" has been electronically filed and service has been made on

opposing counsel by virtue of such electronic filing this the 25th

day of April, 2019, to:

                 James M. Cagle
                 1200 Boulevard Tower
                 1018 Kanawha Boulevard, East
                 Charleston, WV 25301


                 J. Jeaneen Legato
                 Legato Law, PLLC
                 1018 Kanawha Boulevard, East
                 Suite 1200
                 Charleston, WV 25301




                                   s/Erik S. Goes
                                   ERIK S. GOES
                                   Assistant United States Attorney
                                   WV State Bar No. 6893
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, West Virginia 25301
                                   Telephone: 304-345-2200
                                   Fax:304-347-5104
                                   E-mail: erik.goes@usdoj.gov
